United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  January 23, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-60351
                          Summary Calendar


FARIBA KEIVANI,

                                    Petitioner,
versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A95 534 120
                        --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Fariba Keivani, a native and citizen of Iran, petitions this

court for review of the BIA’s denial of her motion to reopen

removal proceedings.   Keivani concedes that she previously filed

a motion to reopen and that her instant motion was filed more

than 90 days after the BIA completed its administrative review,

contrary to the rules in 8 U.S.C. § 1003.2(c)(2).    She contends,

however, that she is not subject to these rules because her

conversion to Christianity resulted in changed country conditions

in Iran.   The BIA rejected this argument and denied Keivani’s


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-60351
                                -2-

motion to reopen, reasoning that an individual’s religious

conversion did not constitute a change in a country’s conditions.

     An alien is not bound by number or timing requirements for

filing a motion to reopen if her request for relief “is based on

changed country conditions arising in the country of nationality

or the country to which removal has been ordered, if such

evidence is material and was not available and would not have

been discovered or presented at the previous proceeding.”

8 U.S.C. § 1229a(c)(7)(C)(ii); § 1003.2(c)(3)(ii).   Evidence

presented by Keivani establishes that any policy of torturing or

persecuting Christians in Iran preceded her initial hearing

before the BIA.   The fact that Keivani’s conversion made this

fact more relevant to her case does not establish a “changed

country condition,” as required by § 1229a.   The BIA did not

abuse its discretion in denying Keivani’s motion to reopen.      See

Altamirano-Lopez v. Gonzales, 435 F.3d 547, 550 (5th Cir. 2006).

     Keivani also argues that the BIA’s failure to consider her

requests for nondiscretionary relief, in the forms of withholding

of removal and relief under the Convention Against Torture,

constituted a denial of due process.   Because Keivani failed to

raise this claim before the BIA, and because the BIA could have

corrected any due process problem by granting the motion to

reopen, the claim is unexhausted and this court is barred from

considering it.   Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir.

2004); Wang v. Ashcroft, 260 F.3d 448, 452 (5th Cir. 2001).

Keivani’s petition for review is DENIED.